Title: To George Washington from John Cadwalader, 5 June 1781
From: Cadwalader, John
To: Washington, George


                        
                            Dear Sir
                            Anapolis 5th June 1781
                        
                        As Capt: Fitzhugh goes immediatly to Head Quarters, I cannot omit so good an opportunity of acknowledging the
                            receipt of your Letter dated about three months since, & thanking you for the sentiments of esteem you so warmly
                            express towards me.
                        It is unnecessary to repeat the information relating to the movements of the Enemy in Virginia; as you must
                            be acquainted with every particular in an official way.
                        You know so much better than I do the causes of those misfortunes which have reduced us to our present
                            deplorable Situation, that I shall not give you the pain which a recital of ill-judged measures must occasion. I wish past
                            Errors may teach us wisdom in conducting our future opperations. The Idea entertained by most people, that the war was
                            near a close, after the Treaty was concluded with France, has excluded every proposal for establishing System &
                            continued those temporary expedients which were introduced at the commencement of the war, & which have brought us
                            to the brink of ruin. To recover the lost confidence of the people is certainly the first Step to be taken & this
                            cannot be done by mere declarations of the Legislature—we must give every proof in our power of our future honest intentions, acts of violence may procure
                            Cloathing & Provisions for the Army—but these are not sufficient to prevent discontent & a general
                            Mutiny—we must find money to pay our Troops, & this cannot be obtained by any other means, than such as tend to
                            restore public c=Credit—and how to effect this, the wisest men among us are at a loss to determine. We certainly have the
                            means in our possession; but the difficulty is, to draw them forth—A Committee of the whole house had these great points
                            under consideration for several days; & after seting in silence for hours without any one venturing to suggest a
                            remedy, we resolved to submit them to a committee of both Houses—with them the matter rests. We have however, passed a Law
                            for the seizure of Cloathing & provisions, & six hundred horses, for the army. We have resolved, to raise
                            immediately 750 negroes, to be incorporated with the other Troops, & a Bill is now almost compleated.
                        The people, from every information, are generally disposed to act with spirit; but the means of extensive
                            opposition is not in our power, for want of Arms—& I fear the measures taken to provide fixed ammunition will not
                            afford us a timely & necessary Supply after carrying on a war for six years we might reasonably expect that affairs
                            would be conducted with some degree of method—but we have derived no advantages from so much experience.
                        That the Enemy intend to make the southern States the scene of action the ensuing campaign is past a doubt;
                            & the consequences are easily for foreseen, unless considerable Reinforcements very soon arrive; either from France or the northern Army. But with them I see no prospect of doing any
                            thing to effect whilst the enemy have the command of the navigation. You know so well the difficulties I allude to; that
                            ’tis unnecessary to recite them. The possession of these States must be of the last importance to the Enemy; because, in
                            these they possess the tobacco, Rice, Indigo & naval-stores—which, to them, perhaps are more valuable than all the
                            other States together. These, too, are separated, by a great natural Line, from the other States; & it appears to
                            me more than probable, considering all circumstances, that G. Britain finds it impracticable to
                            possess themselves of all America & are now preparing to conquer these States in hopes
                            that the powers of Europe, by their interposition, will secure them to her—You, however, can best determine where your
                            presence is most necessary, nor do I presume to advise, being satisfied, that whatever you determine upon, will best
                            promote the public service. But permit me, Sir, to express, that my wishes & the wishes of every person with whom
                            I converse are, that you may think it necessary to take the command of the southern Army. Your presence, we conceive, may
                            create an unanimity & vigour that will relieve us from the dangers that threaten us, & that must otherwise
                            overwhelm us.
                        I have made a tender of my services to the executive; but, whether they favor me with a command, or not, I
                            shall not remain a distant spectator. I have the honor to be, with the greatest esteem, your Excellency’s most obt
                            & very hble Servt
                        
                            John Cadwalader

                        
                    